Citation Nr: 0719982	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-36 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
skin disability.

The veteran testified at a Board hearing in October 2006 and 
withdrew his claim for an increased rating for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during service.  

2.  The veteran's current skin disability is not shown to be 
related to a service-connected disability or to an incident 
of service origin, including exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for establishing service connection for skin 
disability have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.313 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in September 2004 and May 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand from the 
notices what was needed to substantiate his claim, and thus 
the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  A 
VA examination was not given in connection to the veteran's 
claim since there is no competent suggestion in the record 
that the veteran's skin disability may be associated with an 
established event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2006).  See Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McClendon v. Nicholson¸20 Vet. App. 79 
(2006).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acne form disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

On December 27, 2001, 38 U.S.C.A. § 1116 was amended to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  The veteran is 
consequently presumed to have been exposed to herbicides 
during his service in Vietnam.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  The service medical records are negative for any 
complaint or treatment for skin disability, and the veteran 
does not contend otherwise.  He instead asserts that service 
connection is warranted because his skin disability was 
caused by exposure to Agent Orange and other herbicides while 
stationed in Vietnam.  Therefore, the Board will focus its 
discussion on the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Although the veteran served in Vietnam during service and his 
exposure to Agent Orange and other herbicides is presumed, 
his skin disability (actinic keratosis with cornu cutaneum 
and solar elastosis) is not among the diseases for which 
service connection is presumed under applicable criteria.  
Entitlement to service connection for skin disability, on 
this basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
claimed skin disability resulted from exposure to herbicides 
in service under the provisions of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The file contains private medical records that show the 
veteran has a current skin disability, but these documents 
are silent as to an etiological relationship between his skin 
disability and the veteran's military service.  In addition, 
at the October 2006 Board hearing, the veteran testified that 
his treating physician did not conclude that his skin 
disability was caused by his Agent Orange exposure.

The veteran has also stated that he experienced symptoms of 
his skin disability since the year following his military 
discharge, which was in 1971.  Nevertheless, that would still 
reflect a post service onset and there is no competent 
evidence linking it to service.  

The Board does not question the sincerity of the veteran's 
conviction that his skin disability is related to service, 
but as a lay person, he is not competent to provide a medical 
etiology because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Since the veteran is not 
professionally qualified to provide a medical opinion, and 
because there exists no medical evidence providing such a 
nexus between the veteran's current diagnosis and his 
military service, there is no competent evidence upon which 
to establish service connection for the claimed disability.


ORDER

Service connection for skin disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


